Case 3:17-cr-00263-MPS Document 1003 Filed 06/15/21

UNITED STATES DISTRICT COURT

District of Connecticut
U.S. Probation & Pretrial Services

Jesse J. Gomes
Chief United States Probation Officer

MEMORANDUM
157 Church St., 17" Floor ——

New Haven, CT 06510
Phone: (203) 773-2100 June 15, 2021
Fax: (203) 773-2200

Page 1 of 1

450 Main St., Room 735
Hartford, CT 06103
Phone: (860) 240-3661
Fax: (860) 240-2620

915 Lafayette Blvd., Room 200
Bridgeport, CT 06604

Phone: (203) 579-5707

Fax: (203) 579-5571

To: Honorable Michael P. Shea
U.S. District Judge

From: Gregory Campos fr b
Sr. U.S. Probation Officer

Subject: Gonzalez, Dennis
Dkt. No: 3:17CR00263

On March 26, 2021, Mr. Gonzalez appeared before the Court for a revocation hearing to
address his drug use and failure to complete his 50 hours of community service at a rate of 10
hours per month. At that the conclusion of the hearing, the Court made findings that Mr.
Gonzalez had violated his conditions of release. Sentencing was postponed in order to afford
him the opportunity to participate in a residential drug treatment program.

On April 8, 2021, Mr. Gonzalez entered the Casa Hosto inpatient drug treatment program
located in Bridgeport, Connecticut. Mr. Gonzalez successfully completed the program and was
discharged on May 13, 2021. Since completing treatment Mr. Gonzalez has taken
extraordinary measures to abstain from drug use. This includes traveling from New London to
Casa Hosto to receive methadone after he was told he had been discharged from Roots Center
for Advance Recovery. Mr. Gonzalez then traveled to the Roots center in Hartford,
Connecticut, to complete his new intake. Additionally, since starting methadone maintenance
at Roots, Mr. Gonzalez has submitted negative drug screens on April 27, 2021, and May 7, 25
and 28, 2021. He is currently employed but to date, he has not completed any of his required
community service hours.

The Probation Office respectfully requests Mr. Gonzalez’s sentencing on violation be
continued for six months to allow for the completion of his community service hours. The
Probation Office has provided Mr. Gonzalez with information on non-profit agencies at which
he can complete community service and is working with him on establishing SMART goals
around the completion of this requirement.
